Citation Nr: 1431466	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for small cell lymphocytic lymphoma, including as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for chronic lymphocytic leukemia, including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to October 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in December 2011 so that the Director, Proponency Office for Preventative Medicine, the U.S. Army Dosimetry Center, and/or any other pertinent agency could be contacted in order to determine whether there was information that would substantiate the Veteran's claim of exposure to a radiation-risk activity, that records utilized in a disability determination by the Social Security Administration (SSA) could be obtained, and complete VA treatment records could be associated with the claims folder.  If any exposure to ionizing radiation was confirmed, the claim was to be referred to the VA Under Secretary of Benefits for further consideration.  The necessary development was accomplished and the case has been returned for appellate consideration.   


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran was exposed to ionizing radiation during service or qualifies as a radiation-exposed veteran.  

2.  Small cell lymphocytic lymphoma was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including exposure to ionizing radiation, hazardous waste, or asbestos during service.  

3.  Chronic lymphocytic leukemia was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including exposure to ionizing radiation, hazardous waste, or asbestos during service.  


CONCLUSIONS OF LAW

1.  Small cell lymphocytic lymphoma was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).  

2.  Chronic lymphocytic leukemia was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  January and February 2007 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The RO has not arranged for a VA examination in connection with this claim, because such an examination is not necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  Although the Veteran's representative has argued that an additional referral for investigation is necessary in light of personnel records that have recently been added by the Veteran to the claims folder, the Board notes that these are duplicates of documents that were associated with the claims file in May 2008, prior to requests for dosage estimates that were made in August 2008 and March 2012.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumors or leukemia, to a degree of 10 percent or more within one year from date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Small Cell Lymphocytic Lymphoma

The Veteran contends that service connection is warranted for small cell lymphocytic lymphoma.  He has asserted that this disability developed as a result of the handling of hazardous waste while stationed in Belgium and Germany, exposure to ionizing radiation while working with guards who took care of nuclear war heads in Germany and Greece, and by exposure to asbestos while stationed in Fort Sill, OK, in the mid-1980s.  

Review of the record shows that the Veteran's STRs do not include a complaint or manifestation of small cell lymphocytic lymphoma.  Post-service treatment records first document this disability in 2006, many years after the Veteran's separation from service.  He has made no contentions, nor does the evidence demonstrate, that the small cell lymphocytic lymphoma had its onset during service or became manifested within the first post-service year.  Regarding his contentions relative to the handling of hazardous waste and asbestos exposure, the Board has reviewed the record and found no indication of a relationship between such exposures and the development of small cell lymphocytic lymphoma.  The Board finds that the diagnosis and etiology of the Veteran's lymphoma is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory contentions regarding the causation, the Board finds the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  As such, even if there were evidence of in-service exposure to hazardous waste and asbestos in the record, service connection on this basis is not warranted.  

The Veteran's main contention is that he was exposed to radiation while working with nuclear missile warheads.  Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  Lymphoma is one of the specified cancers.  38 C.F.R. §§ 3.309(d)(2).  As noted, records include a November 2006 biopsy that includes a diagnosis of small lymphocytic lymphoma.  

A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity" which includes: onsite participation in a test involving the atmospheric detonation of a nuclear device; occupation of Hiroshima or Nagasaki, Japan, from August 1945 through July 1946; internment as a prisoner of war in Japan; service at nuclear production facilities such as those located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; service on Amchitka Island, Alaska during specified periods and operations; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort.  38 C.F.R. § 3.309(d)(3)(ii).  "Onsite participation in a test involving the atmospheric detonation of a nuclear device" is defined as participating under specific conditions in operations as defined at 38 C.F.R. § 3.309(d)(3)(iv), (v).  

While the Veteran has lymphoma, he does not meet any of the criteria to be considered a "radiation-exposed veteran" within the meaning of 38 C.F.R. § 3.309(d).  He has never asserted that he has ever participated in any of the qualifying radiation-risk activities.  There is no evidence which supports that the Veteran participated in any qualifying radiation-risk activity.  With no evidence or assertion of participation in a radiation-risk activity, the Veteran is not a radiation- exposed veteran within the criteria established at 38 C.F.R. § 3.309(d).  The preponderance of the evidence is against the claim for service connection for lymphoma when considered under the basis of presumptive service connection pursuant to 38 C.F.R. § 3.309(d).  

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Lymphoma is considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2)(i).  

When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311  sets out specific requirements for the development of evidence.  The regulations require that VA obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b). 

The Veteran claims that he developed lymphoma secondary to in-service exposure to ionizing radiation.  Specifically, he claims he was exposed to ionizing radiation while working with nuclear warheads.  VA has attempted to verify the Veteran's allegations of exposure to ionizing radiation, and negative responses have been received.  VA has obtained copies of the Veteran's service personnel records and STRs.  None of these records confirm exposure to ionizing radiation during service.  

VA requested exposure information, including copies of Form DD 1141, from the National Personnel Records Center, and received a negative response.  Exposure information was requested from the Army Dosimetry Center and, in an August 2008 response it was indicated that they were unable to locate any records related to the Veteran's claimed exposure to ionizing radiation.  In March 2012, the VA requested information regarding the Veteran's potential radiation exposure from the Director, Proponency Office for Preventative Medicine.  A response was received later that month that indicated that additional information was necessary in order for a dose estimate reconstruction to be undertaken.  Such information such as the exact dates and locations of assignments, a fully completed Radiation Exposure Questionnaire, assigned military occupational specialty codes and any additional information to help identify duties in or around the radiation sources was necessary.  In an April 2012 response, the Veteran indicated that he could not remember every detail of his radiation exposure.  Additional information regarding radiation exposure has not been received by VA.  As it has not been determined that the Veteran underwent exposure to radiation in service, the VA Under Secretary for Benefits has not been contacted for an advisory medical opinion from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311 (c)(1). 

Although lymphoma is a radiogenic disease pursuant to 38 C.F.R. § 3.311, there is no competent evidence showing exposure to ionizing radiation during service.  As such, the preponderance of the evidence is against service connection for lymphoma on the basis of exposure to ionizing radiation pursuant to 38 C.F.R. § 3.311. 

Chronic Lymphocytic Leukemia

The Veteran contends that service connection is warranted for chronic lymphocytic leukemia.  As with small cell lymphoma, he has asserted that this disability developed as a result of the handling of hazardous waste while stationed in Belgium and Germany, exposure to ionizing radiation while working with guards who took care of nuclear war heads in Germany and Greece, and by exposure to asbestos while stationed in Fort Sill, OK in the mid-1980s.  

Review of the record shows that the Veteran's STRs do not include a complaint or manifestation of chronic lymphocytic leukemia.  Post-service treatment records first document this disability in 2006, many years after the Veteran's separation from service.  He has made no contentions, nor does the evidence demonstrate, that the chronic lymphocytic leukemia had its onset during service or became manifested within the first post-service year.  Regarding, his contentions relative to the handling of hazardous waste and asbestos exposure, the Board has reviewed the record and found no indication of a relationship between such exposures and the development of chronic lymphocytic leukemia  The Board finds that the diagnosis and etiology of the Veteran's chronic lymphocytic leukemia is a complex medical question, beyond the competency of a layperson.  As such, the question regarding the relationship between such disability and military service is also be complex in nature.  Woehlaert 21 Vet. App. at 456.  Therefore, as the Veteran has only provided his own conclusory contentions  regarding causation, the Board finds the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  As such, even if there were evidence of in-service exposure to hazardous waste and asbestos in the record, service connection on this basis is not warranted.  

As noted, a claimant may substantiate a service connection claim for certain diseases if they become manifest in a radiation-exposed veteran even if there is no evidence of the disease during the period of service.  The list of diseases includes leukemia, but specifically excludes chronic lymphocytic leukemia from consideration.  38 C.F.R. § 3.309(d)(2)(i).  Thus, assuming that the Veteran was a radiation-exposed veteran, chronic lymphocytic leukemia is not among the listed diseases.  Similarly, chronic lymphocytic leukemia is specifically excluded from consideration as a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2)(i).  As such, even if there was competent evidence showing exposure to ionizing radiation during service, there would be no basis for presumptive service connection for chronic lymphocytic leukemia.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for small cell lymphoma or chronic lymphocytic leukemia, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for small cell lymphocytic lymphoma is denied.  

Service connection for chronic lymphocytic leukemia is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


